Exhibit 10.1
CONFORMED COPY
March 26, 2010
Porex Holding Corporation
c/o Aurora Capital Group
10877 Wilshire Boulevard, Suite 2100
Los Angeles, California 90024
Attention: Timothy J. Hart, Esq.
     Re: Agreement to Repurchase Notes Issued Pursuant to NPA
Dear Tim:
     Reference is hereby made to the Note Purchase Agreement dated as of
October 19, 2009 (as amended, supplemented or otherwise modified from time to
time, the “NPA”) among Porex Holding Corporation, a Delaware corporation, as
issuer (the “Company”), the subsidiaries of the Company party thereto, as
guarantors (the “Guarantors”), and SNTC Holding, Inc., a Delaware corporation,
as purchaser (in such capacity, the “Purchaser”) and collateral agent (in such
capacity, “Collateral Agent”) pursuant to which the Company issued, and the
Purchaser purchased, (i) $10,000,000 in aggregate principal amount of the
Company’s 8.75% Senior Secured Notes due October 19, 2010 (the “2010 Notes”),
(ii) $10,000,000 in aggregate principal amount of the Company’s 8.75% Senior
Secured Notes due October 19, 2011 (the “2011 Notes”), (iii) $10,000,000 in
aggregate principal amount of the Company’s 8.75% Senior Secured Notes due
October 19, 2012 (the “2012 Notes”) and (iv) $37,500,000 in aggregate principal
amount of the Company’s 8.75% Senior Secured Notes due October 19, 2013 (the
“2013 Notes” and, together with the 2010 Notes, the 2011 Notes and the 2012
Notes, the “Notes”). Capitalized terms used but not otherwise defined herein
shall have the meaning set forth in the NPA.
     The undersigned parties hereby consent and agree, for good and valuable
consideration receipt of which is hereby acknowledged, as follows:
     (1) Notwithstanding any provision to the contrary in the Note Documents and
subject to the provisions herein, the Purchaser and the Company hereby agree
that the Company shall purchase from the Purchaser all of the Notes (the
“Purchase”) at a price (the “Purchase Price”) equal to: (a) if the Purchase
Price is paid prior to 5:00 P.M EDT on April 1, 2010, ninety-seven percent (97%)
of the aggregate face value thereof, together with accrued and unpaid interest
through and including the Purchase Date (as defined below); and (b) if the
Purchase Price is paid after 5:00 P.M. EDT on April 1, 2010, one hundred percent
(100%) of the aggregate face value thereof, together with accrued and unpaid
interest through and including the Purchase Date.
     (2) The Purchaser hereby represents, warrants and covenants that it holds,
and shall hold through the Purchase Date (as defined below), 100% of the Notes
issued pursuant to the NPA and has the power and authority, in its capacity as
Purchaser, Collateral Agent and Required Holder, to enter into the agreements
set forth herein, to sell the Notes to the Company and to consent to the
foregoing

 



--------------------------------------------------------------------------------



 



under the Note Documents. The Company hereby represents and warrants that it has
the power and the authority to enter into the agreements set forth herein and to
purchase the Notes from the Purchaser as contemplated hereby.
     (3) The Purchase shall take place on April 1, 2010 at a place to be
designated by the Company or at such other place and time not later than the End
Date (as defined below) as the Company shall elect (the “Purchase Date”) by
providing not less than 24 hours prior written notice (the “Purchase Notice”) of
such place and time to the Purchaser at its address set forth in Schedule A to
the NPA or via email to Jason Holden at jholden@webmd.net and Charlie Mele at
cmele@webmd.net; provided, however, that the Company may, at its election move
the Purchase Date to a date no later than the End Date by providing prior
written notice as described above. On the Purchase Date, the Company shall
deposit by wire transfer the Purchase Price to the account of the Purchaser set
forth on Schedule A to the NPA or to such other account as the Purchaser may
designate; provided, that if no Purchase Notice shall have been given by the
Company prior to 3:00 P.M. EDT on April 7, 2010, then the Purchase Date shall be
April 8, 2010 (the “End Date”) and the full Purchase Price shall be due and
payable at 3:00 P.M. EDT on such date and shall be paid by the Company in the
manner set forth above at or before such time. Upon receipt of the Purchase
Price, the Purchaser (including in its capacity as Collateral Agent) shall
promptly assign all of its interests in the Notes and the other Note Documents
to the Company and shall promptly execute and deliver any customary documents,
instruments or certificates to the Company that the Company may reasonably
request to properly assign all of its interests in the Notes. The giving of a
notice of a proposed Purchase Date shall not eliminate or otherwise adversely
affect the condition that the Company’s obligation to complete the purchase of
the Notes on the proposed Purchase Date remains subject to the satisfaction (or
the waiver by the Company), concurrent with the purchase of the Notes, of the
conditions set forth in the “Conditions to Closing” subsection of the “Senior
Secured Term Sheet” attached to the Commitment Letter as provided in Paragraph 4
of this letter agreement. If a notice of the date of the proposed Purchase Date
is given and the conditions set forth in the “Conditions to Closing” subsection
of the “Senior Secured Term Sheet” attached to the Commitment Letter are not so
satisfied or waived by the Company on the proposed Purchase Date, the proposed
Purchase Date shall be automatically extended on a business day to business day
basis until such business day on which such conditions are so satisfied or
waived by the Company. If such conditions shall not have been satisfied by the
End Date (and such failure shall not have been waived by the Company), the
Company shall not have any obligation to purchase the Notes pursuant to this
letter agreement.
     (4) The Company has entered into a Commitment Letter with General Electric
Capital Corporation and GE Capital Markets, Inc., dated March 26, 2010 (the
“Commitment Letter”), an executed copy of which has been provided to the
Purchaser. The Company’s obligation to purchase the Notes pursuant to the terms
of this letter agreement is subject to the satisfaction of the conditions set
forth in the “Conditions to Closing” subsection of the “Senior Secured Term
Sheet” attached to the Commitment Letter.

2



--------------------------------------------------------------------------------



 



     (5) With regard to all dates and time periods set forth or referred to in
this letter agreement, time is of the essence.
     This letter agreement may be executed in the original or by telecopy in any
number of counterparts, each of which shall be deemed original and all of which
taken together shall constitute one and the same agreement. This Agreement shall
be construed and enforced in accordance with, and the rights of the parties
shall be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.
     In Witness Whereof, the parties hereto have executed this letter agreement
by their duly authorized officers as of the day and year first above written.

            Very truly yours,

SNTC HOLDING, INC.,
  IN ITS CAPACITY AS PURCHASER AND
  HOLDER OF 100% OF THE NOTES
      By   /s/ RoseAnn Stampe         Name:   RoseAnn Stampe        Title:  
Assistant Secretary        SNTC HOLDING, INC.,
  AS COLLATERAL AGENT
      By   /s/ RoseAnn Stampe         Name:   RoseAnn Stampe        Title:  
Assistant Secretary   

3



--------------------------------------------------------------------------------



 



This Letter Agreement is hereby
accepted and agreed to as
of the date thereof.
COMPANY
POREX HOLDING CORPORATION

          By   /s/ Michael Marino         Name:   Michael Marino        Title:  
Director     

GUARANTORS
POREX CORPORATION

          By   /s/ Michael Marino         Name:   Michael Marino        Title:  
Director     

POREX SURGICAL, INC.

          By   /s/ Michael Marino         Name:   Michael Marino        Title:  
Director     

4